Bullard, J.
The statement of facts shows, that Gordon & McHenry purchased jointly of Dixon & Cammack certáin lots of ground. That Gordon gave his notes, for one-half of the price, endorsed by McHenry, and that McHenry gave his notes for the other half endorsed by Gordon, and that the land was mortgaged to secure the payment of all the notes, Gordon’s undivided half was sold by his syndic, and the distribution of the price forms the subject of this controversy, upon the homologation of the tableau. The Carrollton Bank being holders of two of the notes drawn by Gordon, for $2125 each, claims to receive the whole proceeds in preference to Cammack, who appears to be the holder of one of the notes of McHenry for the same amount, and who claimed to be paid out of the fund in that proportion. The court ordered the fund to be distributed proportionably, and the Bank has appealed.
The case differs widely in our opinion from that of Walton & Kemp v. Lizardi, 15 La. 596, upon which the appellant’s counsel relies. In the present case, not only each purchaser acquired an undivided half of the lots, but each became liable for the pay*48ment of the whole price, either as drawer, or endorser, and the whole of the property was mortgaged to secure the payment of the whole and every part of the price. The court, therefore, did not err in ordering the proceeds of the sale to be distributed proportionably.

Judgment affirmed.